Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 1 of 67




       EXHIBIT S




                                                         APPENDIX 0299
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 2 of 67




                                                         APPENDIX 0300
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 3 of 67




                                                         APPENDIX 0301
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 4 of 67




                                                         APPENDIX 0302
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 5 of 67




                                                         APPENDIX 0303
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 6 of 67




                                                         APPENDIX 0304
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 7 of 67




                                                         APPENDIX 0305
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 8 of 67




                                                         APPENDIX 0306
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 9 of 67




                                                         APPENDIX 0307
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 10 of 67




                                                         APPENDIX 0308
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 11 of 67




                                                         APPENDIX 0309
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 12 of 67




                                                         APPENDIX 0310
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 13 of 67




                                                         APPENDIX 0311
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 14 of 67




                                                         APPENDIX 0312
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 15 of 67




                                                         APPENDIX 0313
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 16 of 67




                                                         APPENDIX 0314
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 17 of 67




                                                         APPENDIX 0315
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 18 of 67




                                                         APPENDIX 0316
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 19 of 67




                                                         APPENDIX 0317
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 20 of 67




                                                         APPENDIX 0318
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 21 of 67




                                                         APPENDIX 0319
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 22 of 67




                                                         APPENDIX 0320
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 23 of 67




                                                         APPENDIX 0321
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 24 of 67




                                                         APPENDIX 0322
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 25 of 67




                                                         APPENDIX 0323
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 26 of 67




                                                         APPENDIX 0324
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 27 of 67




                                                         APPENDIX 0325
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 28 of 67




                                                         APPENDIX 0326
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 29 of 67




                                                         APPENDIX 0327
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 30 of 67




                                                         APPENDIX 0328
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 31 of 67




                                                         APPENDIX 0329
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 32 of 67




                                                         APPENDIX 0330
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 33 of 67




                                                         APPENDIX 0331
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 34 of 67




                                                         APPENDIX 0332
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 35 of 67




                                                         APPENDIX 0333
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 36 of 67




                                                         APPENDIX 0334
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 37 of 67




                                                         APPENDIX 0335
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 38 of 67




                                                         APPENDIX 0336
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 39 of 67




                                                         APPENDIX 0337
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 40 of 67




                                                         APPENDIX 0338
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 41 of 67




                                                         APPENDIX 0339
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 42 of 67




                                                         APPENDIX 0340
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 43 of 67




                                                         APPENDIX 0341
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 44 of 67




                                                         APPENDIX 0342
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 45 of 67




                                                         APPENDIX 0343
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 46 of 67




                                                         APPENDIX 0344
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 47 of 67




                                                         APPENDIX 0345
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 48 of 67




                                                         APPENDIX 0346
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 49 of 67




                                                         APPENDIX 0347
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 50 of 67




                                                         APPENDIX 0348
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 51 of 67




                                                         APPENDIX 0349
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 52 of 67




                                                         APPENDIX 0350
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 53 of 67




                                                         APPENDIX 0351
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 54 of 67




                                                         APPENDIX 0352
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 55 of 67




                                                         APPENDIX 0353
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 56 of 67




                                                         APPENDIX 0354
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 57 of 67




                                                         APPENDIX 0355
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 58 of 67




                                                         APPENDIX 0356
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 59 of 67




                                                         APPENDIX 0357
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 60 of 67




                                                         APPENDIX 0358
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 61 of 67




                                                         APPENDIX 0359
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 62 of 67




                                                         APPENDIX 0360
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 63 of 67




                                                         APPENDIX 0361
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 64 of 67




                                                         APPENDIX 0362
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 65 of 67




                                                         APPENDIX 0363
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 66 of 67




                                                         APPENDIX 0364
Case 4:17-cv-02818 Document 38-39 Filed on 01/16/19 in TXSD Page 67 of 67




                                                         APPENDIX 0365
